DETAILED ACTION
Claim(s) 1-22 are presented for examination. 
Claims 17, 18, 20 and 22 are amended.
Claim(s) 1-16, 19 and 21 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with KEVIN KUELBS (REG. No. 72,074) on November 5th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20211104). 

Applicant’s amendments filed October 22nd, 2021 do not place the claims in condition for allowance since previously cited prior art still disclose at least the amended part of the claims as indicated below. 

Response to Arguments
Applicant’s arguments (see remarks pages 5-9 of 10) filed October 22nd, 2021 with respect to rejection of claim(s) 17, 18, 20 and 22 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 17, the applicant argued that, “Pelletier, Lee, and Huawei fail to teach the field indicates the PUCCH resource from a set with a maximum of 8 resources" and “Pelletier, Lee, and Huawei fail to teach the processor controls an orthogonal cover code performed in the frequency domain as the orthogonal code having the sequence length less than 5 to be applied for the PUCCH format” [Remarks, pages 5-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, “Huawei, HiSilicon R1-151275” pg. 1, ¶2, Need for new PUCCH format, lines 7-10 discloses as follows:

	“...The simulation results in [3] show nearly 2 dB CM increase when using 5 PUCCH format 3 resources in a PRB compared to using PUCCH format 3. The loss may further increase when using PUCCH resources in multiple PRBs. Considering at most 5 resources of PUCCH format 3 are supported in one PRB and one PUCCH format 3 supports 21 HARQ-ACK bits, at least 6 resources in two PRBs need to be allocated to support 128 HARQ-ACK bits for 32 CCs each with TDD configuration #2. It therefore seems that multiple PUCCH resource for format 3 is not a good solution for carrying the HARQ-ACK bits of up to 32 DL CCs....

	Proposal 1: New PUCCH format(s) should be introduced in Rel-13 CA.”

	In other words, “Huawei, HiSilicon R1-151275” teaches “the field indicates the PUCCH resource from a set with a maximum of 8 resources" and “the processor controls an orthogonal cover code performed in the frequency domain as the orthogonal code having the sequence length less than 5 to be applied for the PUCCH format” by disclosing – 

at most 5 resources of PUCCH format 3 are supported in one PRB and one PUCCH format 3 supports 21 HARQ-ACK bits, and

at least 6 resources in two PRBs need to be allocated to support 128 HARQ-ACK bits for 32 CCs each with TDD configuration #2.
        
	Therefore a prima facie case of obviousness is established by “Pelletier” and “Lee” in view of “Huawei” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s). 

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

	Patent Publication Document No.: Han et al. (US 2015/0078304 A1); 
	See fig. 13, pg. 15, ¶215 lines 1-21

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469